DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/334,561 claims foreign priority to EP 16193178.7 filed on 10/11/2016 and is a 371 of international PCT/EP2017/075514 filed on 10/06/2017.

Response to Amendment
This Office Action is in response to the Amendments submitted on 01/26/2021 wherein claims 1-20, 24-26, and 28-29 are pending and ready for examination.  Claim 27 has been cancelled and claims 21-23 were previously canceled.  Claim 29 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 26, and 28 applicant recites the limitation “the frequency of the shock pulses” (claim 1 line10-11, claim 26 line 11-12, claim 28 line 13-14).  There is insufficient antecedent basis for this limitation in the claims.
	Additionally, applicant uses the phrase “small enough” (claim 1 line 12, claim 26 line 13, claim 28 line 15).  The term “small enough” in claim 1 line 12, claim 26 line 13, claim 28 line 15 is a relative term which renders the claim indefinite.  The term “small enough” is not defined by claim 1, claim 26, and claim 28, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.
	Claims 1, 26, and 28 will be examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-20, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (hereafter Makkonen) International Publication Number WO 00/04361 in view of Saarinen et al (hereinafter Saarinen) U.S. Pat. No. 8285498 B2.

Regarding independent claim 1 Makkonen teaches:
	A method for deciding whether a bearing is faulty or not, the method being performed by a controller, the method comprising;  
	obtaining a signal representing vibrations of the bearing, wherein the vibrations are obtained during operation of the bearing (Makkonen, “Data Processing Device” fig 1 element 12 reads on “controller” “method of evaluating condition of a bearing component” reads on “method for deciding whether a bearing is faulty or not,” “indicative of vibration in the bearing component” reads on “the vibrations are obtained during operation of the bearing” (page 4 line 23-page 5 line 18) “values are computed only when the machine, such as a motor is running” reads on “during the operation of the bearing” (page 23 line 12-16)); 
	applying signal segmentation to the signal in at least two frequency bands in order to identify any shock pulse in the signal;
	calculating a fault indicator for each of the at least two frequency bands using results from the signal segmentation and assumed bearing fault frequencies (Makkonen, fig 7, shows “at least two frequency bands,” “Divide the signal to several frequency bands in the frequency range of interest” reads on “applying signal segmentation to the signal in at least two frequency bands”(page 13 line 26-27), “detects the transient form of the vibration shock pulse” reads on “identify any shock pulse in the signal” Makkonen also teaches using the frequency ranges of the shock pulses to determine faults, “Using several frequency bands is advantageous since the exact location of the shock pulse components is not known in advance,” (page 13 line 31-33), reads on “each of the at least two frequency bands,” (page 13 line 5-page 14 line 5)); and
	deciding whether the bearing is faulty or not depending on whether or not the signal includes said any shock pulse, and based on the fault indicator (Makkonen, “severity of different fault types” implies system determines if a bearing is faulty or not, Makkonen teaches the faults are found in the “shock pulse frequency range” (page 24 line 14 – 29, page 13 line 26-page 14 line 5),.
	Makkonen does not teach:   
	if the frequency of the shock pulses is compatible with any of the bearing fault frequencies and if the probability that the shock pulses are just noise is small enough. 
	Saarinen teaches:
	if the frequency of the shock pulses is compatible with any of the bearing fault frequencies and if the probability that the shock pulses are just noise is small enough (Saarinen, ratio is maximum likelihood function compared to noise, if ratio is less than or equal to threshold value the present shock pulses do not represent defect frequencies, opposite is also true, if ratio is greater than a threshold value the present shock pulses do represent defect frequencies and  “the probability that the shock pulses are just noise is small enough,” (col 4 line 21-51) . 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the evaluation of noise as taught by Saarinen in order to provide an “a method for detection and automatic identification 

Regarding claim 2 Makkonen teaches:
	wherein said any shock pulse is caused by a fault in the bearing (Makkonen, “feature extraction uses utilizes the fact that shock pulses produced by bearing faults …” page 13 line 5-12)).  

Regarding claim 3 Makkonen teaches:
	wherein the bearing is decided as faulty when at least one shock pulse is identified in at least one of the at least two frequency bands of the signal (Makkonen, “signal parts that result from bearing faults by focusing on the shock pulse frequency range” teaches the identification of a shock pulse leads to the conclusion of a faulty bearing (page 13, line 26-37, page 14 line 1-5)).  

Regarding claim 4 Makkonen teaches:
	Wherein the signal is, in each frequency band, analyzed in time domain (Makkonen, fig 7, autocorrelation “sharp peaks can be detected if shock pulses appear at regular intervals” regular intervals are with respect to time (page 15 line 20 – 28)).  

Regarding claim 5 Makkonen teaches:
(Makkonen, “divide the signal to several frequency bands in the frequency range of interest” reads on “a plurality of frequency bands in which signal segmentation is applied” (page 13 line 26-page 14 line 5).  

Regarding claim 6 Makkonen teaches:
	further comprising: 
	determining, when it has been decided that the bearing is faulty, fault type of the fault (Makkonen, fig 7 R2, R3, R4, indicate the types of faults (page 21 line 8-18)).  

Regarding claim 7 Makkonen teaches:
	wherein the fault type is one of Ball Pass Frequency Inner (BPFI), Ball Pass Frequency Outer (BPFO), Ball Spin Frequency (BSF) (Makkonen teaches the following fault types, “Fault on the outer race of the bearing”, “Fault on the inner race of the bearing,” and “Fault on a rolling element of the bearing” which read on “Ball Pass Frequency Inner, Ball Pass Frequency Outer (BPFO), Ball Spin Frequency (BSF) respectfully (page 5 line 20-page 6 line 8, page 21 line 13-15)).  

Regarding claim 8 Makkonen teaches:
	further comprising: determining a reliability measure of the deciding (Makkonen “fault class possibilities” reads on “reliability measure” (page 21 line 20-35)).  

Regarding claim 9 Makkonen teaches:
(Makkonen, “all frequency bands are investigated to produce one set of the parameters (To, Ti, Tr, Tu, T0)”, parameters are used to calculate “fault class possibilities” which reads on “reliability measure (page 18 line 22 – page 21 line 35)) .  

Regarding claim 10 Makkonen teaches:
	wherein the reliability measure is dependent on a magnitude of said any shock pulse (Makkonen, peak to peak amplitude, mean amplitude, and peak content are determined for the signal, these values are used to determine the “fault class possibilities” which reads on “reliability measure” (page 16 line 1-19, page 18 line 22–page 21 line 35)).  

Regarding claim 11 Makkonen does not teach:
	further comprising: applying high-pass signal to the signal before applying the signal segmentation. 
	Saarinen teaches:
	further comprising: applying high-pass filtering to the signal before applying the signal segmentation (Saarinen, fig 1, fig 4, digital signal is sent to a high pass filtering system  and outputs fed to shock pulse detector where signal is segmented (col 6 line 37-67, col 7 line 13-42)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a high pass filter before signal segmentation as taught by Saarinen in order to provide  “a method for detection and 

Regarding claim 13 Makkonen teaches:
	further comprising: applying band-pass filtering to the signal so as to split the signal into the at least two frequency bands (Makkonen, fig 7, BP Filter bank).  

Regarding claim 14 Makkonen does not teach:
	wherein the band-pass filtering uses filter coefficients determined from the signal. 
	Saarinen teaches:
	wherein the band-pass filtering uses filter coefficients determined from the signal (Saarinen, Adaptive filtering col 7 line 24-col 8 line 13)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a coefficients for the band-pass filter determined from the signal as taught by Saarinen in order to provide  “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).     

Regarding claim 15 Makkonen does not teach:

	Saarinen teaches:
	wherein the filter coefficients are determined from eigenvalues and eigenvectors of an autocorrelation matrix of the signal (Saarinen, autocovariance matrix is defined, eigenvectors/eigenvalues of matrix are the filter coefficients (col 3 line 1-col 4 line 18)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including eigenvalues and eigenvectors in a matrix as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   

Regarding claim 16 Makkonen does not teach:
	wherein the band-pass filtering divides the signal into orthogonal sequences.
	Saarinen teaches:
	wherein the band-pass filtering divides the signal into orthogonal sequences (Saarinen, using eigenvectors/eigenvalues results in orthogonal sequences (col 3 line 1-col 4 line 18)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including orthogonal sequences as taught by Saarinen in order to provide “a method for detection and automatic identification of 

Regarding claim 17 Makkonen teaches:
	further comprising: applying band-pass filtering to the signal so as to split the signal into the at least two frequency bands (Makkonen, fig 7, BP Filter bank).  
Makkonen does not teach:
	wherein the band-pass filtering is applied to the signal after applying the high-pass filtering.
	Saarinen teaches: 
	wherein the band-pass filtering is applied to the signal after applying the high-pass filtering (Saarinen, fig 1, fig 5 signal data is sent to high pass filter before other types of filtering (col 4 line 16-18, col 6 line 37-67)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the order of applying the filters as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   

Regarding claim 18 Makkonen does not teach:

	Saarinen teaches:
	wherein the signal segmentation includes using two sliding windows in each of the at least two frequency bands; a reference window and a test window (Saarinen, fig 1, Kt is test interval, Kr is reference interval, intervals examined by shock pulse detector (12),
(col 3 line 30-col 4 line 16, col 7 line 23-42)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a test window and a reference window as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   

Regarding claim 19 Makkonen does not teach:
	wherein the reference window is longer than the test window.
	Saarinen teaches:
	wherein the reference window is longer than the test window (Saarinen, “ the length of the test interval makes 15% of the length of the reference interval” therefore “reference window is longer than the test window” (col 4 line 19-20)) .  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the 
   
Regarding claim 20 Makkonen does not teach:
	wherein the signal includes noise, and wherein the deciding includes estimating a repetition frequency of said any shock pulse and then deciding if amplitude at the repetition frequency differentiates from the noise in the signal.
	Saarinen teaches:
	wherein the signal includes noise, and wherein the deciding includes estimating a repetition frequency of said any shock pulse and then deciding if amplitude at the repetition frequency differentiates from the noise in the signal (Saarinen, FA, a ratio which includes the noise level, is compared to SA, a “preset threshold parameter” comparison concludes if there are defects or not (col 4 line 21-51)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including recognizing noise in the system as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and 

Regarding claim 24 Makkonen teaches:
	wherein the bearing is a rolling-element bearing (Makkonen, fig 1 element 5, page 7 line 22-32). 

Regarding claim 26:
	Claim 26 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regard to the controller and controller’s processing circuitry, Makkonen teaches the controller and circuitry ((Makkonen, page 8 line 22-36).

Regarding claim 28:
	Claim 28 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regard to the “non-transitory computer readable storage medium on which the computer program is stored” Makkonen teaches “non-transitory computer readable storage medium on which the computer program is stored” (Makkonen, page 8 line 22-36).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Makkonen as modified as applied to claim 1 above, and further in view of Hino Japanese Pub. No. JP 2011033352A.

Regarding claim 25 Makkonen does not teach:	

	Hino teaches:
	wherein the bearing is part of an electric podded azimuth thruster (Hino, fig 1, testing is done on a bearings which are part of the azimuth thruster (¶ 0002-¶ 0005)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a bearing that is part of an electric podded azimuth thruster as taught by Hino in order to provide an efficient way to evaluate the condition of a bearing that is part of a azimuth thruster.  

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen as modified as applied to claim 1 above, and further in view of Sahara et al (hereinafter Sahara) U.S. Pat. No. 7640139 B2.

Regarding claim 12 the Makkonen/Saarinen combination does not teach:
	wherein the high-pass filtering has a cut-off frequency of at least 1 kHz.  
	Sahara teaches:
	wherein the high-pass filtering has a cut-off frequency of at least 1 kHz (Sahara teaches a high-pass filter with a cut-off frequency of 1 kHz (col 38 line 62-col 39 line 6)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the cut off frequency for the high pass filter as taught by Sahara in order to “provide a(sp) abnormality diagnosing 

Regarding claim 29 the Makkonen/Saarinen combination does not teach:
	wherein the cut-off frequency of the high-pass filtering is between 1 kHz and 2 kHz.
	Sahara teaches:
	 wherein the cut-off frequency of the high-pass filtering is between 1 kHz and 2 kHz
 (Sahara teaches a high-pass filter with a cut-off frequency of 1 kHz (col 38 line 62-col 39 line 6)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the cut off frequency for the high pass filter as taught by Sahara in order to “provide a(sp) abnormality diagnosing system for a mechanical equipment that can perform an abnormality diagnosis at a high accuracy, without erroneously detecting a noise signal as an abnormality signal” (Sahara, col 4 line 56-59).   

Response to Arguments
Applicant’s arguments filed 01/26/2021 have been fully considered but they are not persuasive.

Regarding OBJECTIONS TO THE DISCLOSURE page 11 of applicant’s remarks, based on the applicant’s arguments and the changes made to the specification the objection has been withdrawn.

40.	Regarding REJECTIONS TO THE CLAIMS UNDER § 112 page 11 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 3, 5, 11, 12, 17, and 28 the 35 U.S.C. § 112(b) rejections have been withdrawn for claims 3, 5, 11, 12, 17, and 28.  Due to amendments, new 112b rejections for claim 28 have been added.  

Regarding REJECTIONS TO THE CLAIMS UNDER § 101 page 11 and 12 of applicant’s remarks.  After further considerations and consultation based on the applicant’s arguments and the changes made to claim 28 the 35 U.S.C. § 101 rejection has been withdrawn.

 Regarding CITED ART REJECTIONS page 12-14 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paajarvi et al., U.S. Pub. No. 2013/0024164 A1, teaches detecting rolling bearing fault based on statistical asymmetry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/D.R.K./Examiner, Art Unit 2865   
                                                                                                                                                                                                     /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/5/2021